DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021, has been entered.
Applicant amended claims 1 and 10-15.  Claims 1-8 and 10-15 are pending before the Office for review.  Claim 9 remains withdrawn in response to a restriction requirement.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claims 1 and 14 require the first and second surface be “substantially flat.”  This is new matter in the context of the originally-filed application.  Specifically, Applicant’s originally-filed application lacks any written description for a substantially flat surface.  Additionally, Applicant’s reliance on the figures in the originally-filed application is similarly deficient as there is no indication they are presented with the level of detail to convey textural features of the surfaces.  Moreover, the type of variation permitted by “substantially” to qualify the claim term “flat” is certainly not supported by the figures.
Independent claims 1 and 14 also require that the second electrode comprises a first surface opposite the accessible end of the second electrode, the first surface defining a complete connection with the second semiconductor and the third electrode comprises a second surface opposite the accessible end of the third electrode, the second surface defining a complete connection with the second semiconductor.  The requirement for a “complete connection” is not supported by the originally-filed application.
Therefore, claims 1 and 14 are rejected for containing new matter.  Claims 2-8, 10-13 and 15 are rejected due to their dependency on claims 1 and 14, respectively. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 14 require the first surface of the second electrode defines a complete connection with the second semiconductor.  It’s unclear what a complete connection is within the scope of the claimed invention.  Similarly, the requirement for a complete connection of the second surface of the third electrode with the second semiconductor is also ambiguous.
Therefore, the claims are indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 2-8 and 10-15 are rejected due to their dependency on claims 1 and 14, respectively.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 requires that the two conducting layers comprise a plurality of tiles, each tile at least partially covering a surface occupied by two adjacent cells.  It’s not clear what structure is 
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
(5)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Publication No. 2014/0150857).
With respect to claims 1 and 14, Yu teaches a photovoltaic cell (Figure 3A) and a method of making the same comprising a sub-cell of a first semiconductor (322/321) and a sub-cell of a second semiconductor (312/311), wherein the sub-cell of the first semiconductor is closer to a surface of incident of electromagnetic radiation than the sub-cell of the second semiconductor, as seen in Figure 3A.  Figure 3A and Paragraphs 139-154.  Yu also teaches the first semiconductor has a wider bandgap width than the second semiconductor.  Paragraph 5.  Yu teaches in one embodiment the sub-cells comprise a crystalline material.  Paragraph 30.
Yu further teaches a first electrode (4) connected to the sub-cell of the first semiconductor at an end opposite a first interface between the first semiconductor and the second semiconductor.  Figure 3A and Paragraph 155.

Yu also teaches a second electrode (2) connected electrically to the sub-cell of the second semiconductor and not in direct physical contact with the sub-cell of the first semiconductor, wherein the electrode is accessible from an end opposite the surface of incidence of electromagnetic radiation.  Figure 3A and Paragraph 155.  The second electrode further comprises, as seen in Figure 3A, a first surface opposite the accessible end of the second electrode and defining a complete connection with the second semiconductor, wherein the first surface is substantially flat.  Figure 3A.
Yu further teaches a third electrode (1) electrically connected to the sub-cell of the second semiconductor and accessible from the end opposite to the surface of incident of electromagnetic radiation, wherein the third electrode is not in direct physical contact with the sub-cell of the first semiconductor.  Figure 3A and Paragraph 155.  The third electrode also comprises a second surface opposite the accessible end of the third electrode, wherein the second surface defines a complete connection with the second semiconductor and is substantially flat.  Figure 3A.
With respect to claims 3 and 15, Yu further teaches the photovoltaic cell further comprises at least two sub-cells of a third semiconductor (302/303), which is sub-divided into multiple cells.  Figure 3A and Paragraphs 142 and 143.  Recall, Yu teaches the bandgap narrows toward the bottom of the device, meaning the third semiconductor has a narrower bandgap than the second semiconductor.  Paragraph 5.

Finally, as seen in Figure 3A, the two sub-cells of the third semiconductor are connected to the sub-cell of the second semiconductor through a second interface parallel to the first interface, wherein the first interface is positioned between the second interface and the surface of incidence of electromagnetic radiation and both sides of the second interface comprise the same type of majority carriers.  Figure 3A and Paragraphs 139-154.
With respect to claim 6, Yu teaches the photovoltaic cell comprises a dielectric layer, which is a selective membrane within the scope of the claimed invention.  Paragraphs 140 and 154.
With respect to claim 7, Yu teaches the photovoltaic cell comprises at least one passivating layer.  Paragraphs 140 and 154.
With respect to claim 8, Yu teaches the photovoltaic cell comprises at least one conducting layer in the form of a contact layer (324).  Figure 3A and Paragraph 153.
(6)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2014/0150857).
With respect to claim 2, Yu teaches crystalline silicon is one of several effective semiconductor materials.  Paragraphs 30 and 49.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use crystalline silicon for the second semiconductor because Yu teaches this to be an effective material for the semiconductor sub-cells of the device.
With respect to claim 10, Yu further teaches assemblies of cells, which defines a plurality of cells, are used to make solar modules, which are also known as solar panels.  Paragraph 2.

With respect to claims 4, 5 and 11, Yu teaches a photovoltaic device, as explained above, which meets the requirements of the claimed invention.  Yu further teaches each sub-cell may have an opposite polarity (meaning the voltage will have the opposite sign).  Figure 5B.  Yu also shows an embodiment wherein the two top sub-cells may have the same polarity.  Figure 5B.  Although Yu does not specifically teach the magnitudes are the same or twice that, respectively, Yu does teach the device can be connected according to requirements.
As such, absent a showing of criticality of unexpected results, it would be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Yu’s photovoltaic device by providing the same magnitude or twice of the voltage across the system in order to optimize the device structure.
(7)
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2014/0150857), as applied to claims 2, 4, 5, 10 and 11 above, and further in view of Cropper et al. (U.S. Publication No. 2016/0164453).
With respect to claims 12 and 13, Yu teaches the photovoltaic cell and panel meeting the requirements of the claimed invention, as explained above, but is silent as to whether it comprises two conducting layers separated by an insulating layer.

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adapt Cropper’s conductor configuration into Yu’s photovoltaic panel because Cropper teaches doing so facilitates a tiled roofing structure.
Furthermore, when the photovoltaic panel is tiled with an adjacent photovoltaic panel, the two conductors overlap with and are connected to an adjacent photovoltaic panel such that the two conducting layers comprise a plurality of tiles, each tile at least partially covering a surface occupied by two adjacent cells.  Cropper, Figures 1, 2 and 3.
(8)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant first argues Yu does not teach the features of the claimed invention regarding the second electrode not being connected to the sub-cell of the first semiconductor and the third electrode not being connected to the sub-cell of the first semiconductor.  Examiner disagrees.  The claimed invention does not distinguish between physical, direct, or electrical connections, meaning this claim limitation can be broadly interpreted.  As explained above, Yu teaches a connection within the scope of the claimed invention.
	Regarding Applicant’s argument that Yu does not teach a complete connection, Examiner disagrees.  As noted above, this claim limitation is new matter and is also indefinite.  Given these circumstances, Examiner broadly interpreted this claim term.  Accordingly, because Yu does not 
	Furthermore, Applicant’s reliance on Yu’s Figure 6A to distinguish the prior art from the claimed invention is not persuasive because Figure 6A is not cited in the rejection of record.  Examiner also notes “substantially” to modify flat allows for a broad interpretation of the claimed invention.
(9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759